Dykman, J.
This is an action for the recovery of damages by reason of the negligence of the defendant. It appeared upon the trial that the car of the defendant ran over the plaintiff, and cut off one of his legs, and injured the other, but it appeared also that the injury was brought upon the plaintiff by his own carelessness. The plaintiff was nonsuited for contributory negligence, and he has appealed from the judgment. The judgment and order -denying a motion for a new trial should be affirmed, with costs.